Appeal from a judgment setting aside a deed of a farm on the ground of fraud. Such deed was executed upon appellant Vogel’s agreement to maintain a proper and suitable home for respondent. The latter was her brother. The official referee held that the appellant procured the deed through false representations, and that she had no intention of performing the covenant to provide a home for respondent. The evidence sustains the learned referee’s conclusions. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss. Schenck and Foster, JJ.